Bell, J.
Assuming, without agreeing, that this court’s former decision in this case, fairly construed, had the effect of holding that the employer’s assent to the trip which was being made by the employee on the occasion of his death was essential to an award of compensation, the evidence upon the second trial, as upon the first trial, was sufficient to authorize the inference that the employer *300“was agreeable to such a course.” New Amsterdam Casualty Co. v. Sumrell, 30 Ga. App. 682 (118 S. E. 786). The evidence did not demand a finding that the employee’s death was due to his own wilful misconduct. Nor was there a total lack of sufficient evidence to show, in conformity with this court’s former rulings in the case, that the death of the employee arose out of and in the course of his employment. No other contentions by the plaintiff in error being made, the judgment of the superior court, refusing to set aside the award, must stand affirmed.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.